Citation Nr: 1723515	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  12-17 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1988 to December 1991.  This matter comes before the Board on appeal of a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In August 2012, the Board remanded the case to the RO to afford the Veteran a Board hearing, as he had requested.  In July 2015, the Veteran appeared at the RO and testified at a videoconference hearing conducted by the undersigned; a transcript of the hearing has been associated with the record.  In October 2015, the Board remanded the case to the RO for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the case in October 2015 in large part to ascertain whether the Veteran had a hearing loss disability for VA purposes, and if so, the most likely etiology for the disability (to include whether it was related to service-connected tinnitus).  It was noted at the time that the Veteran had undergone a VA examination in March 2012, which showed that he did not have a hearing loss disability per VA standards (i.e., under 38 C.F.R. § 3.385), and that the hearing loss that was shown in the higher frequencies, in the range of 6000 Hertz or above, was not caused by or a result of an event in military service.  A month later in April 2012, the Veteran underwent a private audiogram that reflected very different clinical findings, showing his bilateral hearing loss to be much worse, including that there was hearing loss in the lower frequencies, but the Board had deemed the private examination to be inadequate for VA rating purposes as it was not indicated whether the private examiner used the required Maryland CNC speech recognition test.  Thus, a new examination was ordered to assess the alleged hearing loss and reconcile the disparate VA and private findings.  

The Veteran underwent a VA examination in December 2015; however, rather than determining whether the Veteran had hearing loss disability for VA purposes and the etiology of any loss, the examiner indicated that the test results were not valid for rating purposes (not indicative of organic hearing loss) due to very poor inter-test reliability (i.e., there was no SRT/PTA agreement and acoustic reflexes at reduced sensation levels was presenting on puretones).  In other words, none of the puretone thresholds had a valid result.  The speech discrimination score (per the Maryland CNC word list), on the other hand, was 100 percent in both ears.  For the diagnosis, the examiner indicated there was normal hearing in both ears.  Regarding an etiologic opinion, the examiner asserted that given poor inter-test consistency, an opinion could not be made as the test results were considered invalid.  The examiner did not attempt to reconcile the disparate clinical findings as reported from the March 2012 VA examination and the April 2012 private audiogram, and there was no comment regarding the likely validity of those audiometric reports, as requested in the October 2015 Board remand.  Nor did the December 2015 VA examiner address what impact, if any, the Veteran's service-connected tinnitus had on the audiogram and its invalid results, especially in light of the Veteran's report that the reason he did not complete the hearing test accurately was that his constant tinnitus interfered with his ability to hear.  

In order to support informed appellate review, the Board seeks another VA examination, to afford the Veteran one more opportunity to show whether or not he has a hearing loss disability for VA purposes, and to obtain an opinion from the examiner that addresses (or attempts to address) the inquiries posed in the October 2015 Board remand.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination.  The claims file must be made available to the examiner for review in connection with the examination.  An audiogram must be performed and puretone thresholds and speech recognition scores must be reported.  After reviewing the claims file (to include all service medical records, VA records including the December 2015 VA examination report, and the private treatment records including the April 2012 audiologic report and July 2015 nexus opinion) and examining the Veteran, the examiner should respond to the following:

(a).  Does the Veteran have a hearing loss disability (for VA purposes) of either ear?   

(b).  If so, what is the most likely etiology for such hearing loss?  Specifically, is it at least as likely as not (a 50 percent or greater probability) that it is etiologically related to EITHER his active duty service to include exposure to noise trauma therein (which has been conceded), OR to his service-connected tinnitus (whether on a causal basis or via aggravation due to any increase in severity of the underlying condition)?  The examiner is advised that the fact that the service treatment records do not document hearing loss for VA purposes is not fatal to the Veteran's claims and cannot be the only basis by which to reject a possible nexus to service.

(c).  If not (or if hearing loss is found but is less severe than noted on April 2015 private examination), please address/attempt to reconcile the discrepancy in clinical findings, to include comment upon the likely validity of each audiometric report, explaining any reasons why some results may be considered more or less reflective of the Veteran's hearing acuity for VA rating purposes than others.

(d).  If valid test results cannot be obtained, please explain why and comment upon whether, and to what extent, the Veteran's service-connected tinnitus had any impact on the audiogram and its invalid results.

The examiner must provide an explanation of rationale for all opinions provided.  

2.  Thereafter, review the entire record and readjudicate the claim on appeal.  If it remains denied, issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2016).




